Citation Nr: 0705553	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-00 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected diabetic retinopathy, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

This case comes to the Board on appeal of an April 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The Boston RO 
currently has jurisdiction over the veteran's claim.

Procedural history

The veteran served on active duty in the United States Navy 
from February 1966 to October 1969.

The current appeal stems from the above-referenced April 2004 
rating decision which, in part, granted service connection 
for diabetic retinopathy; a noncompensable (zero percent) 
disability rating was assigned.  The veteran initiated an 
appeal of that decision, which was perfected with the 
submission of his substantive appeal (VA Form 9) in December 
2004.  

The RO increased the disability rating assigned for the 
veteran's service-connected diabetic retinopathy to 10 
percent disabling in a December 2005 rating decision.  The 
veteran and his representative indicated continued 
dissatisfaction with the assigned disability rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Boston RO in October 2006.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This issue is REMANDED to the RO via the VA Appeals 
Management Resource Center (AMC) in Washington, DC.



REMAND

Reasons for remand

Recent medical records

The veteran testified that he recently had an eye examination 
and laser treatment at the VA Medical Center in West Roxbury, 
Massachusetts.  See the October 2006 hearing transcript, page 
3.  These records must be obtained.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992)..

Dingess notice

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) held that a 
claimant is to be provided notice as to the type of evidence 
necessary to establish a disability rating and/or effective 
date for the disability on appeal.  

Because the veteran in this case has received no notice as to 
disability rating and effective date, it would be prejudicial 
to proceed to a decision on the merits at this time.  
Accordingly, this issue must be remanded for proper notice 
under Dingess, which includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  VBA should also contact the 
veteran through his representative and 
ask that he identify any recent 
medical examination, hospitalization 
or treatment records pertaining to his 
service-connected diabetic 
retinopathy.  Any such records so 
identified should be obtained, to 
include updated records from the West 
Roxbury VAMC [dated after February 
2006], to the extent possible.  Any 
records so obtained should be 
associated with the veteran's VA 
claims folder.

3.  VBA should then readjudicate the 
veteran's claim of entitlement to an 
increased disability rating for 
service-connected diabetic 
retinopathy.  If the benefit sought on 
appeal remains denied, VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


